ICJ_063_ContinentalShelf_TUN_LBY_1979-02-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER OF 20 FEBRUARY 1979

1979

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(TUNISIE/JAMAHIRIYA ARABE LIBYENNE)

ORDONNANCE DU 20 FEVRIER 1979
Official citation:

Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Order of 20 February 1979, I.C.J. Reports 1979, p. 3.

Mode officiel de citation:

Plateau continental (Tunisie/Jamahiriya arabe libyenne),
ordonnance du 20 février 1979, C.J. Recueil 1979, p. 3.

 

Sales number: 4 42
N° de vente:

 

 

 
1979
20 February
General List
No. 63

INTERNATIONAL COURT OF JUSTICE
YEAR 1979

20 February 1979

CASE CONCERNING THECONTINENTAL SHELF

(TUNISIA/LIBYAN ARAB JAMAHIRIYA)

ORDER

The Vice-President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles
13, 44 and 46 of the Rules of Court,

Whereas by a letter dated 25 November 1978, filed in the Registry of
the Court on 1 December 1978, the Minister for Foreign Affairs of the
Republic of Tunisia transmitted to the Registrar a certified true copy of a
Special Agreement drawn up in the Arabic language between the
Republic of Tunisia and the Socialist People’s Libyan Arab Jamahiriya
and signed at Tunis on 10 June 1977, by which they agreed to have
recourse to the Court concerning the question of the continental shelf
between the two countries, together with a translation thereof into French
certified as accurate;

Whereas the Minister for Foreign Affairs of Tunisia also enclosed with
his letter the procés-verbal of the exchange of instruments of ratification
of the Special Agreement, which took place at Tripoli on 27 February
1978;

Whereas by Article 5 the Special Agreement provided for its entry into
force on the date on which the instruments of its ratification were ex-
changed and for its notification to the Court by both Parties or by either
of them;

Whereas in the said letter the Minister for Foreign Affairs of Tunisia
stated that Mr. Slim Benghazi, Ambassador of Tunisia in The Hague, had
been appointed Agent, and Mr. Sadok Belaid, Professor in the Faculty of
Law of Tunis, had been appointed Co-Agent and counsel for the purposes
of the case;

Whereas, in accordance with Article 39, paragraph 1, of the Rules of
4 CONTINENTAL SHELF (ORDER 20 IT 79)

Court, by a telegram and letter of 1 December 1978, the Registrar
informed the Government of the Libyan Arab Jamahiriya of the notifica-
tion of the Special Agreement and recalled the provisions of Article 40,
paragraphs 1 and 3, of the Rules regarding the appointment of an Agent;

Whereas by a letter dated 14 February 1979, filed in the Registry of the
Court on 19 February 1979, the Secretary for Foreign Affairs of the
Socialist People’s Libyan Arab Jamahiriya transmitted to the Registrar a
certified true copy in Arabic of the aforementioned Special Agreement of
10 June 1977, together with a translation thereof into English certified as
accurate;

Whereas in the said letter the Secretary for Foreign Affairs of the
Socialist People’s Libyan Arab Jamahiriya stated that Ambassador Kamel
H. El Maghur and Mr. Suleiman A. Ateiga, Minister Plenipotentiary in
the Permanent Mission of the Jamahiriya in Geneva, had been appointed
Agent and Co-Agent for the purposes of the case;

Whereas the views of the Parties with regard to questions of procedure
are set out in Article 4 of the Special Agreement, in paragraph B of which
they recorded their agreement that without prejudice to any question that
may arise relating to the means of proof, the written pleadings shall
consist of the following documents:

“(1) Memorials to be submitted to the Court and exchanged
between the two Parties within a period not exceeding eighteen (18)
months from the date of the notification of the present Special
Agreement to the Registrar of the Court.

(2) Counter-Memorials to be submitted by both Parties to the
Court and exchanged between them as follows: The Republic of
Tunisia shall submit its Counter-Memorial within a period of six (6)
months from the date on which it receives from the Court notification
of the Memorial; the Socialist People’s Libyan Arab Jamahiriya shall
submit its Counter-Memorial within a period of eight (8) months
from the date on which it receives from the Court notification of the
Memorial.

(3) If necessary, additional written pleadings to be submitted to
the Court and exchanged within periods to be fixed by the Court at
the request of either Party or, if the Court so decides, after consulta-
tion between the two Parties’’;

Taking this agreement into account, as provided by paragraph 2 of
Article 44 of the Rules of Court;

Fixes 30 May 1980 as the time-limit for the filing of the Memorials of
the Republic of Tunisia and the Socialist People’s Libyan Arab
Jamahiriya; ;

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twentieth day of February one thousand
nine hundred and seventy-nine, in three copies, one of which will be

5
5 CONTINENTAL SHELF (ORDER 20 IT 79)

placed in the archives of the Court, and the others transmitted to the
Government of the Republic of Tunisia and to the Government of the
Socialist People’s Libyan Arab Jamahiriya respectively.

(Signed) NAGENDRA SINGH,
Vice-President.
(Signed) S. AQUARONE,
Registrar.
